Case 4:19-cv-00507-ALM Document 114 Filed 06/01/20 Page 1 of 6 PageID #: 1903




                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS

    DAMONIE EARL, LINDA RUGG, ALESA
    BECK, TIMOTHY BLAKEY, JR.,
    STEPHANIE BLAKEY, MARISA
    THOMPSON, MUHAMMAD MUDDASIR
    KHAN, ELIZABETH COOPER, JOHN
    ROGERS, VALERIE MORTZ-ROGERS,
    and LAKESHA GOGGINS, each individually Civil Action No. 4:19-cv-00507
    and on behalf of all others similarly situated,

                   Plaintiffs,

              v.

    THE BOEING COMPANY and
    SOUTHWEST AIRLINES CO.,

                   Defendants.


REPLY BY PIERCE BAINBRIDGE TO BATHAEE DUNNE’S OPPOSITION [ECF 112]
     AND OPPOSITION TO A. WILLIAMSON, LLC’S LETTER TO COURT

         Pierce Bainbridge Beck Price & Hecht LLP1 (“PB”) submits this reply to Bathaee Dunne
LLP (“BD”)’s Opposition (Dkt. 122) and opposition to the Letter of Andrew Williamson to the
Court dated June 1, 2020 (“AW Letter”).
1.       Summary of Events
         This sideshow began on May 18, 2020, when Andrew Williamson submitted a notice to
the Court (“AW Notice”) purportedly “confirm[ing] … numerous statements of material fact by
David Hecht which are inaccurate” and seeking the sole relief of “correct[ing] the record” and
“request[ing] an In-Camera ex parte hearing before the Court ….” Dkt. 100. Eager to egg on
this sideshow for their own strategic purposes, on May 22 Plaintiffs’ counsel responded to the
Notice by supporting a hearing on the Notice and urging that defendants be permitted to be
present. Dkt. 102.


1
 The firm is in the process of changing its name to remove Mr. Hecht (who is no longer a partner), which was been
delayed due to COVID-19.


                                                       -1-
Case 4:19-cv-00507-ALM Document 114 Filed 06/01/20 Page 2 of 6 PageID #: 1904




       On May 28, Plaintiffs’ co-counsel, Pierce Bainbridge (“PB”), submitted a response to the
AW Notice (“PB Response”) showing that: (1) Mr. Hecht’s statements were neither inaccurate
nor material to withdrawal of the first motion (having no notice as to which specific statements
were allegedly inaccurate, PB guessed as best as it could); (2) a hearing would be a waste court
of resources and not in the best interests of plaintiffs; and (3) defendants’ arguments are
meritless. PB requested that the Court strike the AW Notice (Dkt. 100), vacate the hearing
scheduled on Monday June 1, 2020 (Dkt. 106), and/or deny the relief sought in the Notice.
       Strangely, BD, the firm separately seeking to be appointed interim lead counsel (Dkt. 99),
submitted yesterday an opposition (“BD Opposition”) (Dkt. 112) to Mr. Hecht’s request to
vacate today’s hearing, purportedly on behalf the Plaintiffs. In short, rather than act like a lead
counsel and try to resolve this matter privately, BD has joined the sideshow (and become
bedfellows with Defendants), embracing the idea that it is appropriate to air these squabbles
among Plaintiffs’ counsel before the Court and the public. Even more strangely (and tellingly),
the BD Opposition roves far beyond the issue of whether Mr. Hecht made material
misstatements on May 13, for example seeking to involve the Court in the issues relating to PB’s
financing (Dkt. 112 at 4), an issue not related to an alleged inaccuracy as enumerated by Mr.
Williamson. BD has enthusiastically joined the public fray and in fact seeks to widen its scope.
       Finally, despite the fact that the Court has not yet granted an ex parte hearing and that, as
Mr. Williamson admits, “letters to chambers are generally disfavored,” last night at 1:17 am, Mr.
Williamson gave notice that he had in fact submitted materials to the Court ex parte, along with
the AW Letter to the Court. Astonishingly, the AW Letter, submitted on the same day as the
hearing on the Notice is to be heard by the Court, is the first time that Mr. Williamson
articulated specifically which statements by Mr. Hecht at the May 13 court call were purportedly
inaccurate. Those statements are: (1) that the initial motion to withdraw was filed “in error”;
(2) that Messrs. Hecht and Lorin had “never resigned from” PB; and (3) that Mr. Hecht is
knowledgeable about the case and has had a critical role in it.
       As shown below, however, Mr. Hecht did not make some of these statements and, with
regard to the statements that Mr. Hecht did make, Mr. Williamson has misinterpreted and
mischaracterized them and otherwise failed to show that the statements were prima facie
inaccurate and material so as to justify an evidentiary hearing into the matter.


                                                 -2-
Case 4:19-cv-00507-ALM Document 114 Filed 06/01/20 Page 3 of 6 PageID #: 1905




                                        *       *       *       *       *
        In sum, today’s narrow hearing is to determine whether the Court requires an evidentiary
hearing on the specific issue raised in the AW Notice (i.e. whether Mr. Hecht made inaccurate
statements to the Court). As shown below, the answer is a resounding “no.”

2.      The Three Purported Misrepresentations of Mr. Hecht Are Mischaracterizations of
        His Statements on the Record, Which Were Not Inaccurate or Material

        As noted above, the only alleged misstatements by Mr. Hecht are: (1) that the initial
motion to withdraw was filed “in error”; (2) that Messrs. Hecht and Lorin had “never resigned
from” PB; and (3) that Mr. Hecht “is ‘knowledgeable’ about this case” and “has ever had a
critical role in” it.2

        a.       Whether the Motion to Withdraw Was Filed in Error

        As demonstrated in the PB Response:
        The existence of law office error cannot be doubted – PB filed the Motion on April
        15 and on May 13 sought to withdraw the same Motion. No one has alleged (or in
        good faith could allege) that PB purposely filed the Motion with the intent to later
        withdraw it. The Court should need no hearing to determine that there was law
        office error when PB concedes the error on behalf of the entire firm. See Dkt. 103
        (noting that error was result of “combination of factors” and not attributed “to any
        particular person or persons”).

PB further clarified that Mr. Hecht “was referring to a law office error resulting from a
combination of factors during a tumultuous time. It was not [his] intent to assign the error to any
particular person or persons.” Dkt. 103.
        The flaws in Mr. Williamson’s reasoning that Mr. Hecht’s statements were materially
inaccurate are threefold. First, Mr. Williamson appears to believe that if he personally had a
good faith basis for electronically filing the Withdrawal Motion then it must not have been filed
in error by entire firm. But PB has asserted that the error was “law office error resulting from a
combination of factors” and not attributed “to any particular person or persons.” For example,
Mr. Hecht noted on the May 13 court call that “there has been no withdrawal of Pierce
Bainbridge as counsel by Plaintiffs.” Tr. 9. In other words, even if Mr. Williamson acted with


2
 Strangely, Mr. Williamson (like BD LLP) roves beyond the three alleged misstatements of Mr. Hecht, for example
speculating that Mr. Hecht’s reasoning for withdrawing is “dubious” (but not apparently a material misstatement).

                                                       -3-
Case 4:19-cv-00507-ALM Document 114 Filed 06/01/20 Page 4 of 6 PageID #: 1906




some justification and good faith belief, the filing by PB (the entity) could nonetheless have been
in error “resulting from a combination of factors during a tumultuous time” – for example, if
there were elements of the firm that did not want the motion filed at that time or if PB wanted or
needed to consult with its clients before withdrawing.
       Second, Mr. Williamson, in lodging this accusation against Mr. Hecht, assumes that his
interpretation of Mr. Hecht’s statements about law office error are not only reasonable, but the
only reasonable interpretation. However, Mr. Hecht is on record as stating that it he “was
referring to a law office error resulting from a combination of factors during a tumultuous time”
and that it was not his “intent to assign the error to any particular person or persons.” Given that
PB has conceded the law office error, and that PB did in fact file the motion and then seek to
withdraw it, it is certainly reasonable to interpret Mr. Hecht’s statement as merely indicating that
PB the entity erred when it filed the Motion.
       Third, Mr. Williamson assumes that the Court shared his interpretation of “error” and that
that interpretation was material to the Court’s decision to permit the withdrawal of the Motion.
However, as shown in the PB Response, it did not appear that the Court’s decision at all turned
on exactly how PB erred or how Mr. Hecht’s use of the term “error” should be interpreted.
       In sum, the AW Notice and AW Letter fail to make a prima facie case that Mr. Hecht’s
statements regarding PB’s law office error were inaccurate or material.

       b.      Whether Messrs. Hecht and Lorin Resigned from PB

       The AW Letter refers to “Mr. Hecht’s repeated representations that he and Mr. Lorin
never resigned from Pierce Bainbridge, but instead only resigned from the partnership.” But that
is not what Mr. Hecht said. Rather, his statement was: “Mr. Lorin and I withdrew from the
partnership but we remain affiliated in connection with certain cases, including this one. We
have access to all the [PB] systems…. I can represent that there is an affiliation.” Tr. 4.
       Thus, Mr. Hecht never asserted that he and Mr. Lorin “never resigned” from PB.
Frankly, it is dumbfounding that Mr. Williamson has lodged an ethical complaint against Mr.
Hecht based on Mr. Williamson’s misreading of the transcript. Further, as noted in the PB
Response, the nature of PB’s affiliation with its former partners “is information in PB’s peculiar
knowledge.” PB confirms that it remains affiliated with Messrs. Hecht and Lorin.



                                                -4-
Case 4:19-cv-00507-ALM Document 114 Filed 06/01/20 Page 5 of 6 PageID #: 1907




        c.     Whether Mr. Hecht Is Knowledgeable’ About the Case and “Has Ever Had a
               ‘Critical’ Role in It
        Mr. Williamson asserts that Mr. Hecht made “repeated statements that he is
‘knowledgeable’ about this case” and “has ever had[] a ‘critical’ role in this case.” Once again,
Mr. Williamson misstates the record. Mr. Hecht never said at the May 13 court call “that he is
‘knowledgeable’ about this case” – indeed, despite Mr. Williamson’s quoting the term
“knowledgeable,” Mr. Hecht never used that term.
        In fact, Mr. Hecht in this context only once used the word “knowledge,” and that was as
follows: “[W]e intend to be continuing to work with folks like Michael Pomerantz and others to
make sure that, as the firm restructures, those counsel who are continuing and have critical roles,
like Mr. Lorin and myself, could continue to be included, as well as working with people who,
you know, have knowledge of the case.” In this sentence Mr. Hecht does not assert “that he is
‘knowledgeable’ about this case.” It is frankly outrageous for Mr. Williamson to accuse Mr.
Hecht of making a material misrepresentation to the Court when Mr. Hecht did not make the
representation at all. It is a further mystery as to why Mr. Williamson seems to be searching for
even flimsy excuses to assert accusations against Mr. Hecht.
        Similarly, as Mr. Williamson acknowledges, Mr. Hecht referred to his “critical” role in
connection with his role in securing funding for the matter. Id. Mr. Williamson quibbles with
whether this role is critical or not, but that is a far cry from making a prima facie showing that
the statement was in fact false or that the Court thought that Mr. Hecht’s specific role (or the
importance of that role) was material to its decision to permit the withdrawal of the Motion.

                                   *      *       *      *      *
        In sum, Mr. Williamson has created a sideshow based on statements that were either
accurate or that Mr. Hecht never made.

3.      BD’s Opposition Is Misguided

     Sadly, BD has not acted as one might hope from a candidate for interim lead counsel. Surely
seasoned and mature counsel would have sought to rein in this sideshow privately, without
burdening the Court or prejudicing the Plaintiffs – especially given the thinness of Mr.
Williamson’s accusations and lack of support in the Transcript.



                                                 -5-
Case 4:19-cv-00507-ALM Document 114 Filed 06/01/20 Page 6 of 6 PageID #: 1908




    Instead, the BD Opposition has attempted to fan the flames, even while it fails to address the
narrow issue of whether any inaccurate statement was made on the record. For example, the BD
Opposition does not assert that Mr. Hecht misrepresented his affiliation with PB but rather would
use this public sideshow to explore, for instance, “what his precise affiliation with [PB] is.”
Similarly, BD delves into the issue of financing even though that is not the subject of an alleged
misstatement by Mr. Hecht. But BD should not require an evidentiary hearing and the Court’s
participation to learn this information – it could have simply picked up the phone and called
Mr. Hecht. Yet Mr. Bathaee has refused to respond to numerous communications from Mr.
Hecht since March 2020, to the detriment of the Plaintiffs and beneath the dignity of the Court. 3
        Given BD’s refusal to act as mature lead counsel and its choice to burden the Court with
matters that are in reality a “family dispute” among former partners of PB, undersigned counsel
echoes its request that the Court order a mediation between co-counsel to resolve issues of
coordination of representation. Dkt. 110.
Dated June 1, 2020
                                                              /s/ David L. Hecht
                                                              David L. Hecht
                                                              Andrew J. Lorin
                                                              Pierce Bainbridge Beck Price & Hecht LLP
                                                              277 Park Ave. 45th Floor
                                                              New York, NY 10172
                                                              (212) 484-9866
                                                              dhecht@piercebainbridge.com

                                                              Attorneys for Plaintiffs

                                      CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was served on all counsel of record through
the Court’s EM/ECF electronic filing system on June 1, 2020.
                                                     /s/ David L. Hecht
                                                     David L. Hecht




3
  The BD Opposition points to withdrawals by Messrs. Hecht and Lorin in other cases (for other clients in other
circumstances) that have no relevance to their participation in this case.

                                                        -6-
